Exhibit (k)(3) ROCHDALE STRUCTURED CLAIMS FIXED INCOME FUND OPERATING EXPENSE LIMITATION AGREEMENT THIS AGREEMENT is made and entered into as of this 10th day of November 2009, by and between ROCHDALE STRUCTURED CLAIMS FIXED INCOME FUND, LLC, a Delaware limited liability company (the “Fund”),and ROCHDALE INVESTMENT MANAGEMENT LLC, a Delaware limited liability company (the “Advisor”). WITNESSETH: WHEREAS, the Advisor renders advice and services to the Fund pursuant to the terms and provisions of the Investment Management Agreement between the Fund and the
